                   IN THE UNITED STATES DISTRICT COURT                  FILED
                     FOR THE DISTRICT OF MONTANA       JAN 22 2020
                           GREAT FALLS DIVISION
                                                                       Clerk, U.S Distnct Gour,
                                                                          District Of Montana
                                                                             Graat Falls
 UNITED STATES OF AMERICA,                  CR 15-49-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 BRUCE DARNELL MOORE,

                 Defendant.


                                   I. Synopsis

      Defendant Bruce Darnell Moore (Moore) has been accused of violating the

conditions of his supervised release. Moore admitted all of the alleged violations.

Moore's supervised release should be revoked. Moore should be placed in

custody for 6 months, with 38 months of supervised release to follow. Moore

should receive credit for time served in federal custody. The District Court should

consider terminating Moore's supervised release if Moore completes one

continuous year of supervised release with no violations.

                                    II. Status

      Moore pleaded guilty to Possession with Intent to Distribute

Methamphetamine on October 5, 2015. (Doc. 32). The Court sentenced Moore to
60 months of custody, followed by 4 years of supervised release. (Doc. 92).

Moore's current term of supervised release began on May 24, 2019. (Doc. 128 at

1).

       Petition

      The United States Probation Office filed a Petition on July 18, 2019,

requesting that the Court revoke Moore's supervised release. (Doc. 128). The

Petition alleged that Moore had violated the conditions of his supervised release:

1) by using cocaine; and 2) by failing to report to his probation officer as directed.

      Initial appearance

      Moore appeared before the undersigned for his initial appearance on

January 14, 2020. Moore was represented by counsel. Moore stated that he had

read the petition and that he understood the allegations. Moore waived his right to

a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on January 14, 2020, and on

January 21, 2020. Moore admitted that he had violated the conditions of his

supervised release: 1) by using cocaine; and 2) by failing to report to his probation

officer as directed. The violations are serious and warrant revocation of Moore's

                                          2
supervised release.

      Moore's violations are Grade C violations. Moore's criminal history

category is III. Moore's underlying offense is a Class B felony. Moore could be

incarcerated for up to 36 months. Moore could be ordered to remain on

supervised release for up to 44 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 5 to 11 months.

                                   III. Analysis

      Moore's supervised release should be revoked. Moore should be

incarcerated for 6 months, with 38 months of supervised release to follow. Moore

should receive credit for time served in federal custody. This sentence is sufficient

but not greater than necessary. The District Court should consider terminating

Moore's supervised release if Moore completes one continuous year of supervised

release with no violations.

                                 IV. Conclusion

      The Court informed Moore that the above sentence would be recommended

to United States District Judge Brian Morris. The Court also informed Moore of

his right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Moore that Judge Morris would consider a

timely objection before making a final determination on whether to revoke his

                                         3
supervised release and what, if any, sanction to impose. Moore stated that he

wished to waive his right to object to these Findings and Recommendations, and

that he wished to waive his right to allocute before Judge Morris.

The Court FINDS:

      That Bruce Darnell Moore violated the conditions of his supervised release:
      by using cocaine, and by failing to report to his probation officer as
      directed.

The Court RECOMMENDS:

      That the District Court revoke Moore's supervised release
      and commit Moore to the custody of the United States Bureau of
      Prisons for 6 months, with 38 months of supervised release to follow.
      Moore should receive credit for time served in federal custody. The
      District Court should consider terminating Moore's supervised
      release if Moore completes one continuous year of supervised release
      with no violations.


      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure


                                         4
to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court

judge.

         DATED this 22nd day of January, 2020.




                                         5
